By the Court.
The only evidence in the case is, that the plaintiff’s intestate, while engaged in the employ of the defendant in making starch, was injured by some of the starch being blown out of the boiler upon him. There is no evidence that the boilers were improperly constructed, or were out of repair.
For aught that appears, the accident may have happened by reason of the carelessness of the plaintiff’s intestate in letting steam into the boilers, or in opening the covers of the boilers. The evidence does not sustain the burden which is on the plaintiff, to prove either due care on the part of her intestate, or negligence on the part of the defendant.

Judgment on the verdict.